Citation Nr: 1440820	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-18 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from February 1985 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2012, the Board remanded this matter for additional development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In a statement dated in August 2012, the Veteran reported that he is unable to work due to multiple sclerosis.  The Veteran's statement raises claims for an increased rating for service-connected multiple sclerosis and for a total disability rating based upon individual unemployability (TDIU).  Those claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

REMAND

While the Board regrets the further delay, the Veteran's claim must be remanded again to ensure that all due process requirements have been satisfied

The Veteran seeks an initial compensable rating for bilateral sensorineural hearing loss.  The Board previously remanded this matter in July 2012 in order to obtain a VA examination.  The Veteran was afforded a VA examination in September 2012.  

Thereafter, in December 2012, the Veteran submitted treatment records from a private audiologist, dated from 2007 to 2012.  The private audiology records include six audiograms dated between 2007 and 2012.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  One of the private audiograms, dated in May 2011, reflects that speech discrimination tests were performed using the Maryland CNC.  The other private audiograms do not indicate whether speech discrimination tests were performed using the Maryland CNC.  Therefore, without further clarification, the private audiograms cannot be accepted for rating purposes.  The U.S. Court of Appeals for Veterans Claims has held that if a private medical opinion addresses missing information that is relevant, factual, and objective -that is, not a matter of opinion- VA should seek clarification, request the claimant to do so, or explain why such clarification is unnecessary.  Savage v. Shinseki, 24 Vet. App. 259, 268-69 (2011).  A remand is warranted to obtain clarification regarding these findings, specifically, whether the private audiograms conformed to Maryland CNC. 

In addition, because the case is being remanded and it has been two years since the Veteran's last VA examination, the Veteran should be afforded a new VA examination to ascertain the current severity of his hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to contact the audiologist who performed the audiograms in January 2007, October 2009, April 2010, April 2011 and October 2012 to determine whether or not the speech recognition thresholds conformed to the Maryland CNC.  Request that the audiologist provide the speech discrimination scores corresponding to each of the audiograms.  Also request that the private audiologist provide the pure tone threshold findings in numerical (not just graphical) form to better correlate these results with 38 C.F.R. § 4.85 in terms of the amount of hearing loss (threshold losses) in the specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hz.

In the alternative the Veteran can provide the contact information for the audiologist so that VA can make efforts to seek clarification regarding the findings.

2.  The RO/AMC should schedule the Veteran for a VA audiological examination (with audiometric studies and Maryland CNC speech discrimination testing) for his bilateral sensorineural hearing loss.  The claims folder must be provided for the examiner's review in conjunction with the examination.  The VA examiner should indicate all present symptoms and manifestations attributable to hearing loss in accordance with the applicable rating criteria found at 38 C.F.R. § 4.85, Diagnostic Code 6100.  The examiner should describe in detail all functional effects of the Veteran's hearing loss.  

3.  Thereafter, readjudicate the claim on appeal.   If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



